[Cite as State v. Parks, 2016-Ohio-4920.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :     CASE NO. CA2016-02-032

                                                  :            OPINION
    - vs -                                                      7/11/2016
                                                  :

WARREN E. PARKS,                                  :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR1989-12-1068



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Warren E. Parks, #116977, Correctional Industrial Facility, 5124 West Reformatory Road,
Pendleton, IN 46064, defendant-appellant



        PIPER, P.J.

        {¶ 1} Defendant-appellant, Warren Parks, appeals a decision of the Butler County

Court of Common Pleas denying his motion challenging the trial court’s subject matter

jurisdiction.

        {¶ 2} In 1990, Parks pled guilty to aggravated robbery and was sentenced to three to

15 years in prison. In a separate indictment, Parks was charged with two counts of
                                                                        Butler CA2016-02-032

aggravated trafficking, and Parks again pled guilty. The trial court sentenced Parks to serve

one year for trafficking, to be served consecutive to the three to 15-year term for robbery.

The record indicates that the trial court suspended the sentences in both cases, instead,

placing Parks on "Shock Probation." Parks did not appeal his convictions or sentence, but

did file unsuccessful motions for postconviction relief and motions to seal his convictions.

Parks eventually completed his sentence in both cases.

       {¶ 3} In 2015, Parks filed motions in the trial court pursuant to Civ.R. 60(B) arguing

that the trial court lacked subject matter jurisdiction because the indictments were invalid and

insufficient in both the robbery and trafficking cases. The trial court denied Parks' motions,

finding that Parks' guilty pleas waived any defects that may have existed in the indictments.

Parks now appeals the trial court's decision, raising two assignments of error. Because the

assignments of error are interrelated, we will address them together.

       {¶ 4} Assignment of Error No. 1:

       {¶ 5} THE TRIAL COURT ERRED BY DENYING APPELLANT'S MOTION TO

CHALLENGE THE JURISDICTION.

       {¶ 6} Assignment of Error No. 2:

       {¶ 7} ABSENCE OF SUBJECT MATTER JURISDICTION, RENDER A JUDGMENT

VOID. [SIC]

       {¶ 8} Parks essentially argues in his two assignments of error that the trial court

lacked subject matter jurisdiction, and thus lacked power to accept his guilty pleas or

sentence him in either case.

       {¶ 9} According to Section 4, Article IV of the Ohio Constitution, each county in Ohio

has a court of common pleas and the courts "shall have original jurisdiction over all justiciable

matters." R.C. 2931.02 and R.C. 2931.03 establish that the common pleas courts have

general original subject matter jurisdiction over prosecution of crimes that take place in their
                                               -2-
                                                                                       Butler CA2016-02-032

geographical limit unless the offense is minor and jurisdiction is vested in an inferior court.

        {¶ 10} Despite his argument that the trial court lacked jurisdiction, Parks has failed to

indicate in any manner why the trial court lacked subject matter jurisdiction, such as an

assertion that the crimes did not occur in Butler County or were not felonies.1 Nor has Parks

pointed to any aspect of the record that would demonstrate that the trial court lacked

jurisdiction. Instead, the record is patently clear that Parks pled guilty to aggravated robbery,

a second-degree felony, as that crime was designated in 1989 when the charges were

brought in Butler County. Parks was also charged with aggravated trafficking, and pled guilty

to the charge, which in 1990 was a third-degree felony, also brought in Butler County.

Without any evidence to the contrary, Parks has failed to demonstrate that the trial court

lacked subject matter jurisdiction.

        {¶ 11} The law is settled that an appealing party bears the burden of showing error in

the underlying proceeding by reference to matters in the record. State v. Snead, 12th Dist.

Clermont No. CA2014-01-014, 2014-Ohio-2895. There is no doubt that Parks has failed to

carry this burden. Moreover, and given Park's failure to provide this court with any evidence

regarding the claimed lack of subject matter jurisdiction, we will presume the regularity of the

proceedings below. State v. Berrien, 12th Dist. Clinton No. CA2015-02-004, 2015-Ohio-

4450, ¶ 11.

        {¶ 12} Even if Parks' arguments were more specific to the issue of whether the

indictments against him were valid, the law is clear that Parks has waived any defects that

might have occurred in the indictments by pleading guilty without first challenging the

indictments. "It is well-established that when a defendant enters a guilty plea and thereby


1. Instead of arguing why the trial court lacked jurisdiction, Parks asserts that "the laws they write have no
authority over Warren Parks." The “they” referred to in the quote is specific to Parks' suggestion that committees
of lawyers create and modify law. Despite Parks’ argument that any decision other than finding a lack of subject
matter jurisdiction is tantamount to "treason" against the United States constitution, he provides no legal basis for
reversal.
                                                        -3-
                                                                          Butler CA2016-02-032

admits he is in fact guilty of the charged offenses, he may not thereafter raise independent

claims relating to the deprivation of constitutional rights that occurred prior to the entry of the

guilty plea." State v. Conn, 12th Dist. Warren No. CA2014-04-059, 2015-Ohio-1766, ¶ 47.

Parks' assignments of error are therefore overruled.

       {¶ 13} Judgment affirmed.


       S. POWELL and RINGLAND, JJ., concur.




                                                -4-